DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The prior art of record and newly cited reference fails to disclose, teach and / or suggest the invention as claimed.
Guo et al. (US 2017/0167243) teaches a method of neutron evaluation measurement.  It teaches a drilled wellbore containing a casing, cement, and a neutron tool in response to activation of the neutron source.  The reference, however, fails to disclose drilling a well in a reservoir using a drilling fluid doped with a neutron absorbing tracer wherein said doped drilling fluid enters and fills any natural fractures intersecting said well; washing said casing; and deploying a pulsed neutron logging (PNL) tool downhole and collecting PNL log data from said cased, cemented and washed well before any hydraulic fracturing operation has occurred; and analyzing said PNL log data to provide natural fracture data including one or more of a location, an orientation, or a size of a plurality of said natural fractures intersecting said well.  Therefore, the prior art of record and newly cited reference fails to disclose, teach and/or suggest the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/18/2022